                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

GERARD DAVID McCREE, JR.,                       )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )   CASE NO. 2:19-cv-722-ALB
                                                )       [WO]
GREG GRIFFIN,                                   )
                                                )
              Defendant.                        )
                                                )

                                          ORDER

       Plaintiff has filed pro se motions for a certificate of appealability (Doc. 8, 14) and a

motion to proceed in forma pauperis (Doc. 9).

       Pursuant to 28 U.S.C. § 1915(a), “[a]n appeal may not be taken in forma pauperis if

the trial court certifies in writing that it is not taken in good faith.” In making this

determination as to good faith, the court must use an objective standard, such as whether

the appeal is “frivolous,” Coppedge v. United States, 369 U.S. 438, 445 (1962), or “has no

substantive merit.” United States v. Bottoson, 644 F.2d 1174, 1176 (5th Cir. Unit B 1981).

Applying this standard, the Court is of the opinion, for the reasons stated in the Order

overruling the Plaintiff’s Objections (Doc. 6) and in the Recommendation of the Magistrate

Judge (Doc. 4) which was adopted, the Plaintiff’s appeal is without a legal or factual basis

and, accordingly, is frivolous and not taken in good faith. See e.g. Rudolph v. Allen, 666

F.2d 519 (11th Cir. 1982).
       Accordingly, it is ORDERED that the appeal in this cause is certified, pursuant to

28 U.S.C. § 1915(a), as not taken in good faith, and the motion for leave to appeal in forma

pauperis and motions for a certificate of appealability (Doc. 8, 9, & 14) are hereby

DENIED.

       DONE and ORDERED this 8th day of January 2020.



                                         /s/ Andrew L. Brasher
                                   ANDREW L. BRASHER
                                   UNITED STATES DISTRICT JUDGE




                                             2
